Exhibit 10.2

JABIL INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(TBRSU – Non-Employee Director)

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
October 19, 2017 (the “Grant Date”) between JABIL INC. a Delaware corporation
(the “Company”) and                      (the “Grantee”).

Background Information

A.    The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B.    Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has made a
Stock Award grant denominated in units to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.

C.    The Grantee desires to accept the Stock Award grant and agrees to be bound
by the terms and conditions of the Plan and this Agreement.

D.    Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Agreement.

Agreement

1.    Restricted Stock Units. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee
                     restricted stock units (the “Restricted Stock Units”) as of
the Grant Date. Each Restricted Stock Unit represents the right to receive a
Share of Common Stock if the Restricted Stock Unit becomes vested and
non-forfeitable in accordance with Section 2 or Section 3 of this Agreement. The
Grantee shall have no rights as a stockholder of the Company, no dividend rights
and no voting rights with respect to the Restricted Stock Units or the Shares
underlying the Restricted Stock Units unless and until the Restricted Stock
Units become vested and non-forfeitable and such Shares are delivered to the
Grantee in accordance with Section 4 of this Agreement. The Grantee is required
to pay no cash consideration for the grant of the Restricted Stock Units. The
Grantee acknowledges and agrees that (i) the Restricted Stock Units and related
rights are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates in certain circumstances, as specified in Section 6 of this
Agreement, (iii) sales of Shares of Common Stock delivered in settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by Employees or Consultants or Non-Employee Directors, including any
applicable “blackout” or other designated periods in which sales of Shares are
not permitted, (iv) Shares delivered in settlement will be subject to any
recoupment or

 

1



--------------------------------------------------------------------------------

“clawback” policy of the Company, and (v) any entitlement to dividend
equivalents will be in accordance with Section 7 of this Agreement. The extent
to which the Grantee’s rights and interest in the Restricted Stock Units becomes
vested and non-forfeitable shall be determined in accordance with the provisions
of Sections 2 and 3 of this Agreement.

2.    Vesting. Except as may be otherwise provided in Section 3 of this
Agreement, the vesting of the Grantee’s rights and interest in the Restricted
Stock Units shall be determined in accordance with this Section 2. The Grantee’s
rights and interest in the Restricted Stock Units shall become vested and
non-forfeitable at the rate of one hundred percent (100%) of the Restricted
Stock Units on October 19, 2018, provided that on such date the Grantee is an
Employee of, Consultant to, or Non-Employee Director of, the Company or a
Subsidiary. A date at which a Restricted Stock Unit is to become vested under
this Section 2 is referred to herein as a “Stated Vesting Date.”

3.    Change in Control. In the event of a Change in Control, any portion of the
Restricted Stock Units that is not yet vested on the date such Change in Control
is determined to have occurred:

(a)    shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

(b)    shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c)    shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Restricted Stock Units have not previously become vested.

This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
at a Stated Vesting Date under the terms of the standard vesting provision
contained in Section 2 of this Agreement

For purposes of this Section 3, the following definitions shall apply:

(d)    “Cause” means:

(i)    The Grantee’s conviction of a crime involving fraud or dishonesty; or

 

2



--------------------------------------------------------------------------------

(ii)    The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e)    “Good Reason” means:

(i)    The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

(ii)    Any material reduction in the Grantee’s compensation; or

(iii)    Change in location of the Grantee’s assigned office of more than 35
miles without prior consent of the Grantee.

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

4.    Timing and Manner of Settlement of Restricted Stock Units.

(a)    Settlement Timing. Unless and until the Restricted Stock Units become
vested and non-forfeitable in accordance with Section 2 or Section 3 of this
Agreement, the Grantee will have no right to settlement of any such Restricted
Stock Units. Restricted Stock Units will be settled under this Section 4 by the
Company delivering to the Grantee (or his beneficiary in the event of death) a
number of Shares equal to the number of Restricted Stock Units that have become
vested and non-forfeitable and are to be settled at the applicable settlement
date. In the case of Restricted Stock Units that become vested and
non-forfeitable at a Stated Vesting Date in accordance with Section 2 of this
Agreement, such Restricted Stock Units will be settled at a date (the “Stated
Settlement Date”) that is as prompt as practicable after the Stated Vesting Date
but in no event later than two and one-half (2-1/2) months after such Stated
Vesting Date (settlement that is prompt but in no event later than two and
one-half (2-1/2) months after the applicable vesting date is referred to herein
as “Prompt Settlement”). The settlement of

 

3



--------------------------------------------------------------------------------

Restricted Stock Units that become vested and non-forfeitable in circumstances
governed by Section 3 will be as follows:

(i)    Restricted Stock Units that do not constitute a deferral of compensation
under Code Section 409A and that become vested in accordance with Section 3(a)
(on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be settled in a Prompt Settlement following
the applicable vesting date under Section 3(a) or 3(b).

(ii)    Restricted Stock Units that constitute a deferral of compensation under
Code Section 409A (“409A RSUs”) will be settled as follows:

(A)    409A RSUs that become vested in accordance with Section 3(a) (on the
Change in Control Anniversary), if in connection with the Change in Control
there occurred a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), will be settled in a Prompt Settlement following the
first anniversary of the 409A Change in Control, and if there occurred no 409A
Change in Control in connection with the Change in Control, such 409A RSUs will
be settled in a Prompt Settlement following the earliest of the applicable
Stated Vesting Date, one year after a 409A Change in Control not related to the
Change in Control or the termination of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director, subject to Section 9(b)
(including the six-month delay rule); and

(B)    409A RSUs that become vested in accordance with Section 3(b) (during the
year following a Change in Control) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule).

(b)    Manner of Settlement. The Company may make delivery of Shares of Common
Stock in settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). If the Company determines to settle Restricted
Stock Units by making a deposit of Shares into such an account, the Company may
settle any fractional Restricted Stock Unit by means of such deposit. In other
circumstances or if so determined by the Company, the Company shall instead pay
cash in lieu of any fractional Share, on such basis as the Administrator may
determine. In no event will the Company issue fractional Shares.

(c)    Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of

 

4



--------------------------------------------------------------------------------

dates for settlement are specified above in order to comply with Code
Section 409A, the Company retains discretion to determine the settlement date,
and no Grantee or beneficiary of a Grantee shall have any claim for damages or
loss by virtue of the fact that the market price of Common Stock was higher on a
given date upon which settlement could have been made as compared to the market
price on or after the actual settlement date (any claim relating to settlement
will be limited to a claim for delivery of Shares and related dividend
equivalents).

5.    Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the Restricted Stock Units, related rights to dividend
equivalents or any other rights relating thereto, whether outright or as
security, with or without consideration, voluntary or involuntary, and the
Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.

6.    Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant or Non-Employee Director terminates for any reason before the
Restricted Stock Units become vested in accordance with Section 2 or Section 3
of this Agreement.

7.    Dividend Equivalents; Adjustments.

(a)    Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of a Restricted Stock
Unit, the Grantee will accrue dividend equivalents on Restricted Stock Units
equal to the cash dividend or distribution that would have been paid on the
Restricted Stock Unit had the Restricted Stock Unit been an issued and
outstanding Share of Common Stock on the record date for the dividend or
distribution. Such accrued dividend equivalents (i) will vest and become payable
upon the same terms and at the same time of settlement as the Restricted Stock
Units to which they relate, and (ii) will be denominated and payable solely in
cash. Dividend equivalent payments, at settlement, will be net of applicable
federal, state, local and foreign income and social insurance withholding taxes
(subject to Section 8).

(b)    Adjustments. The number of Restricted Stock Units credited to the Grantee
shall be subject to adjustment by the Company, in accordance with Section 13 of
the Plan, in order to preserve without enlarging the Grantee’s rights with
respect to such Restricted Stock Units. Any such adjustment shall be made taking
into account any crediting of cash dividend equivalents to the Grantee under
Section 7(a) in connection with such transaction or event. In the case of an
extraordinary cash dividend, the Administrator may determine to adjust the
Grantee’s Restricted Stock Units under this Section 7(b) in lieu of crediting
cash dividend equivalents under Section 7(a). Restricted Stock Units credited to
the Grantee as a result of an adjustment shall be subject to the same forfeiture
and settlement terms as applied to the related Restricted Stock Units prior to
the adjustment.

 

5



--------------------------------------------------------------------------------

8.    Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Grantee further acknowledges that
the Company and/or its Subsidiaries (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant or
vesting of the Restricted Stock Units, the delivery of Shares, the subsequent
sale of Shares acquired pursuant to such delivery and the receipt of any
dividends and/or dividend equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of any award to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee becomes subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or its Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a)    withholding from the Grantee’s wages or other cash compensation paid to
the Grantee by the Company and/or its Subsidiaries; or

(b)     withholding in Shares to be delivered upon settlement; or

(c)     withholding from dividend equivalent payments (payable in cash) related
to the Shares to be delivered at settlement.

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company and/or its Subsidiaries any amount
of Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares if the Grantee fails to comply with the Grantee’s
obligations in connection with the Tax-Related Items.

 

6



--------------------------------------------------------------------------------

9.    Code Section 409A.

(a)    General. Payments made pursuant to this Agreement are intended to be
exempt from Section 409A of the Code or to otherwise comply with Section 409A of
the Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 9 will apply in order that the
Restricted Stock Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all Restricted Stock Units, and
related dividend equivalents and any other related rights, are exempt from or
otherwise have terms that comply, and in operation comply, with Code
Section 409A (including, without limitation, the avoidance of penalties
thereunder). Other provisions of the Plan and this Agreement notwithstanding,
the Company makes no representations that the Restricted Stock Units, and
related dividend equivalents and any other related rights, will be exempt from
or avoid any penalties that may apply under Code Section 409A, makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units and related dividend equivalents and any other related rights, and will
not indemnify or provide a gross up payment to a Grantee (or his beneficiary)
for any taxes, interest or penalties imposed under Code Section 409A.

(b)    Restrictions on 409A RSUs. In the case of any 409A RSUs, the following
restrictions will apply:

(i)    Separation from Service. Any payment in settlement of the 409A RSUs that
is triggered by a termination of Continuous Status as an Employee or Consultant
or Non-Employee Director (or other termination of employment) hereunder will
occur only if the Grantee has had a “separation from service” within the meaning
of Treasury Regulation § 1.409A-1(h), with such separation from service treated
as the termination for purposes of determining the timing of any settlement
based on such termination.

(ii)    Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs
if these four conditions are met:

(A)    the Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h)) for a reason other than death;

(B)    a payment in settlement is triggered by such separation from service; and

(C)    the Grantee is a “specified employee” under Code Section 409A.

If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:

(D)    any delayed payment shall be made on the date six months and one day
after separation from service;

 

7



--------------------------------------------------------------------------------

(E)    during the six-month delay period, accelerated settlement will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control) except to the extent permitted under
Code Section 409A; and

(F)    any settlement that is not triggered by a separation from service, or is
triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

(c)    Other Compliance Provisions. The following provisions apply to Restricted
Stock Units:

(i)    Each tranche of Restricted Stock Units (including dividend equivalents
accrued thereon) that is scheduled to vest at a separate Stated Vesting Date
under Section 2 shall be deemed a separate payment for purposes of Code
Section 409A.

(ii)    The settlement of 409A RSUs may not be accelerated by the Company except
to the extent permitted under Code Section 409A. The Company may, however,
accelerate vesting (i.e., may waive the risk of forfeiture tied to termination
of the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director) of 409A RSUs, without changing the settlement terms of such 409A RSUs.

(iii)    It is understood that Good Reason for purposes of this Agreement is
limited to circumstances that qualify under Treasury Regulation
§ 1.409A-1(n)(2).

(iv)    Any restriction imposed on 409A RSUs hereunder or under the terms of
other documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a 409A RSU except to the extent
necessary to preserve the status of such Restricted Stock Unit as not being a
“deferral of compensation” under Code Section 409A.

(v)    If any mandatory term required for 409A RSUs or other RSUs, or related
dividend equivalents or other related rights, to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.

(vi)    In the case of any settlement of Restricted Stock Units during a
specified period following the Stated Vesting Date or other date triggering a
right to settlement, the Grantee shall have no influence on any determination as
to the tax year in which the settlement will be made.

(vii)    In the case of any Restricted Stock Unit that is not a 409A RSU, if the
circumstances arise constituting a Disability but termination of the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director has not
in fact resulted immediately without an election by the Grantee, then only the
Company or a Subsidiary may elect to terminate the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to such Disability.

 

8



--------------------------------------------------------------------------------

(viii)    If the Company has a right of setoff that could apply to a 409A RSU,
such right may only be exercised at the time the 409A RSU would have been
settled, and may be exercised only as a setoff against an obligation that arose
not more than 30 days before and within the same year as the settlement date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.

10.    No Effect on Employment or Rights under the Plan. Nothing in the Plan or
this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.

11.    Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

12.    Successors; Severability; Entire Agreement; Headings. This Agreement
shall inure to the benefit of, and be binding upon, the Company and the Grantee
and their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan and any
rules adopted by the Company or the Administrator and applicable to this
Agreement, which are incorporated herein by reference, this Agreement expresses
the entire understanding and agreement of the parties hereto with respect to
such terms, restrictions and limitations. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.

13.    Grantee Acknowledgements and Consents.

(a)    Grantee Consent. By accepting this Agreement electronically, the Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 13(a). The Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect the Grantee’s ability
to participate in the Plan. The Company and its subsidiaries hold, for the

 

9



--------------------------------------------------------------------------------

purpose of managing and administering the Plan, certain personal information
about the Grantee, including the Grantee’s name, home address and telephone
number, date of birth, social security number or other Grantee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, and details of all options or any other entitlement to
Shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Grantee’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, in countries that
may have different data privacy laws and protections than the Grantee’s country,
such as the United States. By accepting this Agreement electronically, the
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Grantee’s behalf to a broker or
other third party with whom the Grantee may elect to deposit any Shares acquired
pursuant to the Plan. The Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Administrator; however, withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

(b)    Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Restricted Stock Units is an extraordinary item of
compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(c)    Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY,
THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES AND DELIVERY MAY BE
EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE
ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND ALL PROCEDURES THE
COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC SIGNATURE SYSTEM FOR
DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS, INCLUDING THIS AGREEMENT, THAT
THE

 

10



--------------------------------------------------------------------------------

COMPANY MAY ELECT TO DELIVER AND AGREES THAT HIS ELECTRONIC SIGNATURE IS THE
SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT AS, HIS MANUAL SIGNATURE. THE
COMPANY WILL SEND TO THE GRANTEE AN E-MAIL ANNOUNCEMENT WHEN THE PLAN DOCUMENTS
ARE AVAILABLE ELECTRONICALLY FOR THE GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND
WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENTS CAN BE FOUND. UNLESS
OTHERWISE SPECIFIED IN WRITING BY THE COMPANY, THE GRANTEE WILL NOT INCUR ANY
COSTS FOR RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S
COMPUTER NETWORK. THE GRANTEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY
PLAN DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE
ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (i) THE
TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND (ii) THE WITHDRAWAL
OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE GRANTEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADMINISTRATOR.
IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE, THE
COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN
(10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. BY ACCEPTING THIS
AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES THAT HE IS ABLE TO ACCESS,
VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE GRANTEE THAT THE PLAN
DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY
DETERMINES IN ITS SOLE DISCRETION.

(d)    Unfunded Plan. The Grantee acknowledges and agrees that any rights of the
Grantee relating to the Grantee’s Restricted Stock Units and related dividend
equivalents and any other related rights shall constitute bookkeeping entries on
the books of the Company and shall not create in the Grantee any right to, or
claim against, any specific assets of the Company or any Subsidiary, nor result
in the creation of any trust or escrow account for the Grantee. With respect to
the Grantee’s entitlement to any payment hereunder, the Grantee shall be a
general creditor of the Company.

14.    Additional Acknowledgements. By accepting this Agreement electronically,
the Grantee and the Company agree that the Restricted Stock Units are granted
under and governed by the terms and conditions of the Plan and this Agreement.
The Grantee has reviewed in its entirety the prospectus that summarizes the
terms of the Plan and this Agreement, has had an opportunity to request a copy
of the Plan in accordance with the procedure described in the prospectus, has
had an opportunity to obtain the advice of counsel prior to electronically
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement.

 

11



--------------------------------------------------------------------------------

The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and this Agreement.

Acceptance by the Grantee

By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

 

12